Case: 17-30520          Document: 00514458681              Page: 1      Date Filed: 05/04/2018




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                                   United States Court of Appeals

                                            No. 17-30520
                                                                                            Fifth Circuit

                                                                                          FILED
                                                                                       May 4, 2018

PERSHING, L.L.C.,                                                                    Lyle W. Cayce
                                                                                          Clerk
                 Plaintiff-Appellee

v.

THOMAS KIEBACH, represented by Executory of his estate, Thomas J.
Moran; MARCEL DUMESTRE; MARGARET DUMESTRE; MAMIE HELEN
BAUMANN, Through power of attorney Mamie C. Sanchez; JOSEPH
BECKER; ET AL,

                 Defendants - Appellants

------------------------------------------------------------------------------------------------------------

THOMAS KIEBACH, represented by Executory of his estate; MAMIE
HELEN BAUMANN, Through power of attorney Mamie C. Sanchez;
JOSEPH BECKER; AMERITRUST CORPORATION, on behalf of Benton
Bruce Johnson Trust #1, Benton B. Johnson Test TRII, Martha JC Johnson
Gen Skpg Tr.; TERENE BEVEN; ET AL

                 Plaintiffs-Appellants

v.

PERSHING, L.L.C.,

                 Defendant-Appellee
     Case: 17-30520      Document: 00514458681         Page: 2    Date Filed: 05/04/2018



                                      No. 17-30520


                   Appeal from the United States District Court
                      for the Eastern District of Louisiana
                             USDC No. 2:14-CV-2549


Before REAVLEY, JONES, and GRAVES, Circuit Judges.
PER CURIAM:*
       A group of Louisiana retirees suffered losses at the hands of R. Allen
Stanford’s Ponzi scheme. Those retirees later brought arbitration claims
against Pershing, L.L.C. (a clearing broker for one of Stanford’s business
entities), alleging various sorts of wrongdoing. The arbitrators ruled in
Pershing’s favor, and both Pershing and the retirees filed lawsuits—Pershing
to confirm the award and the retirees to vacate it.
       Following consolidation, the district court denied the retirees’ motion for
summary judgment and granted Pershing’s motion for summary judgment,
thereby confirming the arbitrators’ award. We agree with the district court’s
decision, and we do so for essentially the same reasons contained in the district
court’s order dated May 22, 2017.
       AFFIRMED.




       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.

                                             2